I concur in the result although I am of the opinion that the court in its discretion might have denied the motion without prejudice to a renewal upon notice to the persons interested in the fund. The appellant was made depositary of the several funds specified in the record by specific orders of the Supreme Court. It holds said funds as such depositary and is entitled at some time to an accounting with the parties interested therein. Considerations of economy and a due regard for orderly procedure require that when an application is made for an order transferring money and securities from a bank or trust company as provided in section 744a of the Code of Civil Procedure, notice in the absence of special circumstances be first given as directed by the court to all persons interested in the fund represented by such money and securities.
CULLEN, Ch. J., VANN, WERNER, WILLARD BARTLETT and COLLIN, JJ., concur with HAIGHT, J.; CHASE, J., concurs in result in memorandum.
Ordered accordingly. *Page 281